Citation Nr: 0610986	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  02- 01 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is the widow of the veteran who had recognized 
active service from December 1944 to June 1946.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from an August 2000 rating decision by the Manila Regional 
Office (RO).  In March 2002, the widow testified before a 
Decision Review Officer (DRO) and a transcript of that 
hearing is of record.  In January 2003, the Board undertook 
additional development of the evidence under 38 C.F.R. 
§ 19.9(a)(2)(then in effect).  In October 2003, the Board 
remanded the claim for further development.  


FINDINGS OF FACT

1.  The veteran died in March 1968; cerebrovascular 
hemorrhage due to hypertension is certified as the cause of 
his death.  

2.  The veteran had established service connection for 
psychoneurosis, rated 10 percent disabling.

3.  Cardiovascular disease or brain hemorrhage was not 
manifested in service; cardiovascular disease or brain 
hemorrhage was not manifested in the first postservice year; 
and there is no competent evidence linking the veteran's 
death-causing illnesses to service.
 
4.  The preponderance of the evidence is against a finding 
that the veteran's service-connected psychoneurosis 
disability substantially or materially contributed to cause 
or hastened his death or was an underlying cause of the 
death-causing cerebral hemorrhage and cardiovascular 
disabilities.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Service connection for the veteran's cause of death was 
initially denied as not well-grounded, but was thereafter 
reconsidered on the merits, and well-groundedness is not an 
issue.  The veteran has been advised of VA's duties to notify 
and assist in the development of his claims.  The appellant 
was provided a copy of the January 2002 decision that denied 
her claim on the merits.  By correspondence in February 2001 
(prior to the January 2002 rating decision), the RO explained 
what the evidence needed to show to substantiate the claim.  
Subsequent, April 2004 and October 2005, letters explained 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the appellant's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  A February 2006 supplemental 
statement of the case (SSOC) notified the appellant of the 
requirement that VA advise her to submit any evidence in 
claimant's possession that pertains to the claim.  The 
January 2001 rating decision and the January 2001 statement 
of the case (SOC) provided the text of applicable regulations 
and explained what the evidence showed and why the claims 
were denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.  And while the appellant was 
not notified of the effective date of an award (See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. Mar. 3, 2006)), she is not prejudiced by lack of such 
notice, as these matters become significant only upon a grant 
of service connection, and here the claim for service 
connection for the veteran's cause of death is being denied.  
She is not prejudiced by any technical notice deficiency that 
may have occurred along the way, and no further notice is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Regarding the duty to assist, the record includes service 
medical records (SMR's), a January 1946 Affidavit for 
Philippine Army Personnel, a May 1946 discharge physical 
examination, a November 1967 VA examination, treatment 
records from V. Luna General Hospital, and correspondence 
from Mary Johnston Hospital, and San Lazaro Hospital.  All 
identified pertinent available records have been obtained.  
The duty to assist requirements appear to be substantially 
met.  The appellant is not prejudiced by the Board's 
proceeding with review of the matter on the merits at this 
point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background

The veteran died in March 1968, at age 50.  His death 
certificate lists cerebrovascular hemorrhage as the immediate 
cause of death due to hypertension.  At the time of the 
veteran's death, service connection was in effect for 
psychoneurosis, rated 10 percent disabling.  

The veteran's SMR's, including a May 1946 discharge physical 
examination, are negative for any complaints, treatment, or 
findings for any conditions that caused or contributed to the 
veteran's death.  Additionally, on March 1945 and a January 
1946 Affidavits for Philippine Army Personnel, the veteran 
declared that he did not incur any wounds or illnesses in 
service.  A July 1946 record shows that the veteran was 
treated for psychoneurosis.  

Postservice medical records include a November 1967 VA 
examination that noted complaints of chest pain and 
occasional chest oppression.  Among other things, the 
diagnosis was Grade II hypertensive fundus; psychoneurosis, 
anxiety reaction, chronic and moderate; and hypertensive 
vascular disease.  

In December 1967 service connection was granted for 
psychoneurosis, anxiety reaction.  At the same time, service 
connection for hypertensive vascular disease was denied due 
to the length of time that had lapsed between service and the 
diagnosis. 

September 1966 to July 1967 medical records from V. Luna 
General Hospital showed treatment for the veteran's service 
connected psychoneurosis.  Certification from Mary Johnston 
Hospital, Inc. dated in August 2000 indicated that treatment 
records regarding the veteran were destroyed.  

April 2002 correspondence from San Lazaro Hospital indicated 
that there were no documents that showed that the veteran was 
treated for hypertension sometime in 1967 and 1968.  

III.  Criteria and Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, service connection 
can also be granted for certain enumerated chronic diseases, 
including brain hemorrhage and cardiovascular disease, if 
they become manifest to a degree of 10 percent or more within 
one year of separation from active service.  This presumption 
is rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

The veteran's death certificate lists the cause of his death 
as cerebrovascular hemorrhage due to hypertension.  Here, 
cardiovascular disease (hypertension) or brain hemorrhage is 
not shown by competent evidence to have been present in 
service or manifested to a compensable degree in the first 
postservice year.  The evidence of record shows that 
hypertensive vascular disease was not diagnosed until many 
years after service (see November 1967 VA examination).  
Consequently, service connection for such diseases (and 
ultimately the cause of the veteran's death) on the basis 
that they were incurred in service (or may be presumed to 
have been incurred in service) is not warranted.  

The only disability for which service connection was 
established during the veteran's lifetime was psychoneurosis.  
There is no competent evidence that the veteran's service-
connected psychoneurosis was in any way a factor in 
contributing to cause or hastening his death.

As the appellant is a layperson, her unsupported contentions 
in the matter of medical causality have little probative 
value.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The preponderance of 
the evidence is against is against this claim and it must be 
denied.





ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


